Case 2:19-cv-03892-JMA-AYS Document 3 Filed 07/05/19 Page 1 of 2 PageID #: 66



Alan H. Weinreb, Esq.
THE MARGOLIN & WEINREB LAW GROUP, LLP
165 Eileen Way, Suite 101
Syosset, New York 11791
Telephone: (516) 945-6055
alan@nyfclaw.com

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------------------X
EMPIRE COMMUNITY DEVELOPMENT, LLC,
                                                      Plaintiff,
                                                                                 CERTIFICATE OF
        -against-                                                                MERIT AFFIRMATION
                                                                                 PURSUANT TO
                                                                                 CPLR 3012-B
VINCENT FERRARA, JOHN T. MATHER HOSPITAL,
TARGET NATIONAL BANK, CLERK OF SUFFOLK
COUNTY TRAFFIC & PARKING VIOLATIONS AGENCY,
SENCORE INC., AMERICAS BEST MEATS INC., LHR INC.,
                                                      Defendants.
-----------------------------------------------------------------------------X

        Alan Weinreb Esq. pursuant to CPLR §2106 and under the penalties of perjury, affirms
as follows:

        1. I am an attorney at law duly licensed to practice in the state of New York and am
           affiliated with The Margolin & Weinreb Law Group, LLP, the attorneys of record for
           Plaintiff in the above-captioned mortgage foreclosure action. As such, I am fully aware
           of the underlying action, as well as the proceedings had herein.

        2. On June 18, 2019, I communicated with the following representative or representatives
           of Plaintiff, who informed me that he (a) personally reviewed plaintiff’s documents and
           records relating to this case for factual accuracy; and (b) confirmed the factual accuracy
           of the allegations set forth in the Complaint and any supporting affidavits or
           affirmations filed with the Court, as well as the accuracy of the notarizations contained
           in the supporting documents filed therewith.

             Name: Robert Paulus                     Title: Member/Director of Borrower Management

        3. Based upon my communication with Robert Paulus, as well as upon my own
           inspection, review and other reasonable inquiry under the circumstances, including, but
           not limited to the review of the facts of the case as well as of the underlying note,
           mortgage and assignments, if any, modification(s), if any and extension and
           consolidations, if any, I affirm that, to the best of my knowledge, information, and
           belief, there is a reasonable basis for the commencement of the within foreclosure
Case 2:19-cv-03892-JMA-AYS Document 3 Filed 07/05/19 Page 2 of 2 PageID #: 67



         action and that the Plaintiff is currently the creditor entitled to enforce the rights of said
         documents noted above. A copy of the note, mortgage and assignments, if any,
         modification(s), if any and extension and consolidations, if any, are annexed hereto.

      4. I am aware of my obligations under New York Rules of Professional Conduct (22
         NYCRR Part 1200) and 22 NYCRR Part 130.

Dated: July 5, 2019
       Syosset, New York

                                             /s/ Alan H. Weinreb
                                             Alan H. Weinreb, Esq.
